DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2013/0337905).
Regarding claims 1, 10, 18, and 20: Brown discloses a system for operating a sports gaming event using a graphical interface of a mobile device application (see paragraphs [0003] and [0011], showing a mobile live streaming device), the system comprising: a processor; and a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to: initiate a live video stream from a host user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); send an invite to view the live video stream to a user: receive a response to the invite from the user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); generate a betting scenario from the live video stream (see paragraphs [0046], [0047], [0069], and [0072], showing initiating 

Regarding claims 2 and 15: Brown discloses wherein the instructions further cause the processor to: invite an additional user to view the live video stream: receive an additional live video stream from the additional user, display the additional live video stream on the interface of the mobile device application (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response, where this is to a plurality of users); send the betting scenario to the additional user (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); receive an additional response to the betting scenario from the additional user, and update the live video stream based on the additional response to the betting scenario (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response). 

Regarding claims 3 and 16: Brown discloses wherein the instructions further cause the processor to display a graphic on the additional live video stream, wherein the graphic is based on the additional response to the betting scenario (see paragraph [0013]). 



Regarding claims 5 and 12: Brown discloses wherein the betting scenario is generated by the host user (see paragraphs [0003] and [0011], showing a mobile live streaming device by owners of the game).

Regarding claims 6, 13, and 14: Brown discloses wherein the instructions further cause the processor to: retrieve a previous response to a previous betting scenario by the user (see paragraphs [0008] and [0009]); generate a new betting scenario based on the previous response (see paragraphs [0008] and [0009]); and send the new betting scenario to the user (see paragraphs [0008] and [0009]). 

Regarding claim 7: Brown discloses wherein the instructions further cause the processor to display a leaderboard (see paragraphs [0009]-[0011]). 

Regarding claim 8: Brown discloses wherein the instructions further cause the processor to display a list of previous responses to previous betting scenarios by the user (see paragraphs [0009]-[0011]).

Regarding claim 9: Brown discloses wherein the instructions further cause the processor to: initiate a gaming tournament (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); invite the user to participate in the gaming tournament (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing interaction for the user and receiving user response); generate a plurality of betting scenarios for the gaming tournament (see paragraphs [0046], [0047], [0069], and [0072], showing initiating streaming on the mobile device and providing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards et al discloses live video streaming based on an environment-related trigger; Tudor et al discloses video streaming with feedback using mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715